Opinion issued March 1, 2007







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00014-CV



IN RE KRYSTAL VINCENT, Relator



Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Krystal Vincent, challenges the
October 11, 2006 order of Family Court Associate Judge Robert E. Newey of the
308th District Court of Harris County, Texas (1) denying her motion to dismiss and
petition for writ of habeas corpus.
	We deny the petition for writ of mandamus.
PER CURIAM


Panel consists of Chief Justice Radack, Justice Jennings, and Justice Bland.
 

1.              
          -